ORDER

The Court having considered the favorable recommendations of the Character Committee for the Second Appellate Circuit of Maryland and the State Board of Law Examiners and the oral argument of the applicant’s counsel presented at *614a hearing held before this Court on April 7, 2014, it is this 9th day of April, 2014,
ORDERED, by the Court of Appeals of Maryland, that the favorable recommendations of the Character Committee for the Second Appellate Circuit and the State Board of Law Examiners be, and they are hereby, accepted, and it is further
ORDERED, that the applicant, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.